Case 2:16-cv-03714-GW-AGR Document 2197 Filed 05/14/20 Page 1 of 1 Page ID
                               #:144377
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
14                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
15   THE CALIFORNIA INSTITUTE OF    CASE NO. 2:16-cv-3714-GW(AGRx)
16   TECHNOLOGY,
                   Plaintiff,       DEFENDANTS’ REPLY IN
17                                  SUPPORT OF THEIR MOTION
         vs.                        FOR JUDGMENT AS A MATTER
18                                  OF LAW (RENEWED) AND/OR A
     BROADCOM LIMITED, BROADCOM NEW TRIAL
19   CORPORATION, AVAGO
     TECHNOLOGIES LIMITED, AND      FILED UNDER SEAL
20   APPLE INC.,
                                    Hon. George H. Wu
21                 Defendants.      United States District Judge
                                    Hearing Date: June 1, 2020
22                                  Time: 8:30 AM
                                    Place: Courtroom 9D
23
24
25
26
27
28
                                                                Case No. 2:16-cv-3714-GW-AGRx
                            DEFS.’ REPLY IN SUPPORT OF JMOL (RENEWED) AND/OR A NEW TRIAL
